 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTriple A Machine Shop, Inc. and International Associ-ation of Fire Fighters, AFL-CIO, Local 1-28,Petitioner. Case 20-RC-13847March 17, 1978DECISION ON REVIEWBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn January 6, 1978, the Regional Director forRegion 20 issued a Second Supplemental Decisionand Certification of Representative in the above-entitled proceeding, in which she entirely overruledthe Employer's objections to the election conductedon February 15, 1977, and certified the Petitioner asthe exclusive bargaining representative for a unit ofall full-time and regular part-time fire departmentemployees, including firemen and fire captains,employed by the Employer at its Hunter's Point,California, facility. Thereafter, in accordance withSection 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Employer filed a timely request for review of theRegional Director's decision on the grounds, interalia, that the Regional Director had clearly erredboth in adopting the Hearing Officer's recommendedresolution of critical credibility issues and in failingto specify the evidentiary bases for doing so.On February 28, 1978, the Board issued a tele-graphic order granting the Employer's request forreview. The Petitioner thereafter filed a brief inopposition to the Employer's request for review. TheEmployer then filed a one-page telegraphic reply tothe brief in opposition.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding with respect to the issue under review,including the Petitioner's brief in opposition and theEmployer's reply thereto,' and makes the followingfindings:Following the election herein, which Petitionerwon by a vote of 15 to 10 with no challenged ballots,the Employer filed timely objections. Thereafter, theRegional Director issued a Supplemental Decisionand Order wherein she ordered that a hearing be heldwith respect to the Employer's Objections 4 and 11,which alleged that Petitioner's officers had madeimproper preelection promises of benefits to unitemployees. All other objections were overruled. ByI In its reply to the Petitioner's brief in opposition, the Employercontends that the Board should place no reliance on a document attached asan appendix to that brief. Since the document was not admitted as evidence235 NLRB No. 50telegraphic order issued on June 1, 1977, the Boarddenied the Employer's request for review of theRegional Director's decision.After the hearing on objections, the HearingOfficer issued a report in which he found, based onthe credited testimony of certain witnesses, thatPetitioner had not engaged in the objectionableconduct alleged by the Employer. He consequentlyrecommended overruling the objections in theirentirety and certifying Petitioner as representative ofthe Employer's employees in the appropriate unit. Inher Second Supplemental Decision, the RegionalDirector adopted the Hearing Officer's findings andrecommendations, with the exception that "certain ofthe objective bases recited by the Hearing Officerwith regard to the issues of credibility" were notadopted, although "careful review of the recordshows that his conclusions regarding credibility aresupported by substantial evidence."The Employer's current challenge to the RegionalDirector's decision focuses primarily on her adoptionof the Hearing Officer's credibility findings. Accord-ing to the Employer, those findings were basedentirely on objective factors and were clearly errone-ous. The Employer further contends that the Region-al Director's rejection of certain unspecified "objec-tive bases" relied on by the Hearing Officer has madeit impossible to ascertain the actual evidentiary basisfor her adoption of the Hearing Officer's credibilityfindings. We agree with this last contention. Accord-ingly, we have granted review in this case for thelimited purpose of making our own examination ofthe record and Hearing Officer's report in order todetermine whether any permissible basis existed forthe adoption of the credibility findings in that report.Contrary to the Employer, we find that there is sucha basis.At the hearing in this proceeding, witnesses gaveconflicting testimony regarding three separate pree-lection conversations during which, according to theEmployer, Petitioner's officers made the promises ofbenefits alleged in the objections. The principals ineach conversation were, respectively, (1) MichaelDaly and Curtis Hill, Petitioner's president; (2) Dalyand Terry Weiser, Petitioner's secretary-treasurer;and (3) John Deunsing and Hill. Unit employeesDaly and Deunsing testified, in sum, that in each ofthe disputed conversations Hill or Weiser had saidPetitioner's initiation fees and dues would definitelyincrease after the election, thereby emphasizing theeconomic benefits for employees who joined theUnion prior to the election and the potential costs tothose who delayed. Hill and Weiser, who are alsoat the hearing and has only slight relevance to the issue under review, wehave not considered it as part of the record in making our decision herein.208 TRIPLE A MACHINE SHOPunit employees, acknowledged conversing with Dalyand Deunsing. They testified, however, that in thoseconversations, as well as in numerous other preelec-tion discussions with unit employees, they hadresponded to questions about fees and dues bystating only that there might be a postelectionincrease because of litigation expenses incurredduring the campaign, but that any such increasewould require approval by a majority vote of theunion membership. In fact, Petitioner's initiation feesand dues did not increase after the election.The Hearing Officer resolved the conflict in testi-mony between the two sets of witnesses by creditingthe version of events given by Hill and Weiser. In thefirst paragraph of the posthearing report sectionentitled "Credibility Resolutions," the Hearing Offi-cer declared that his determinations were based uponthe entire record, "including my observation of thewitnesses." He thereafter enumerated several objec-tive factors which had influenced his findings withrespect to each of the disputed conversations. Amongthose factors ostensibly weighing against the credibil-ity of Daly and Deunsing in each instance was thepresence of copies of Petitioner's constitution andbylaws in a room frequented by unit employees atthe Employer's facility. The Hearing Officer inferredfrom this presence that both Daly and Deunsing hadaccess to and were aware of the constitutionalprovisions requiring approval of dues and fee in-creases by a majority of Petitioner's members votingat a meeting convened after 30 days' notice. As anadditional factor discrediting Daly's account of hisdiscussion with Weiser, the Hearing Officer empha-sized Daly's inability to recall whether the conversa-tion took place at lunchtime or dinner. The HearingOfficer found it "difficult to conceive that Dalywould have such a clear memory of the contents ofthe conversation and not be able to recall in whichtime period the conversation occurred."It is the established policy of the Board not tooverrule a Hearing Officer's credibility resolutionsunless the clear preponderance of all the relevantevidence convinces us that the resolutions are notcorrect.2The Board is particularly loathe to reverse aHearing Officer's credibility findings when witnessdemeanor has been a factor in the evaluation ofconflicting testimony.3In this regard, we note thatthe Employer has incorrectly characterized the Hear-ing Officer's credibility findings as based entirely onobjective factors. As indicated above, the HearingOfficer expressly stated his partial reliance on hisobservation of witness demeanor as a predicate tofurther discussion of other evidentiary factors in-volved in each of the three conversations at issue.2 The Coca-Cola Bottling Company of Memphis. 132 NLRB 481, 483(1961); Sretrch-Tex Co., 118 NLRB 1359, 1361 (1957).Absent any contrary indication in his report, webelieve it is appropriate to infer that the HearingOfficer found the testimonial demeanor of Hill andWeiser to be persuasive of their veracity.With respect to other record evidence relevant tothe Hearing Officer's credibility resolutions, we agreewith the Employer that the Hearing Officer placedunwarranted emphasis on the presence of copies ofPetitioner's constitution in a room frequented byemployees and on the inability of Daly to recall thetime of his conversation with Weiser. The formerfactor must be evaluated in conjunction with thetotal absence of direct evidence indicating that Dalyor Deunsing actually did read Petitioner's constitu-tion at any time; the latter factor requires consider-ation of Weiser's similar inability to recall at whattime of day he had spoken to Daly. It seems likelythat the Regional Director intended to disavowreliance on these specific factors when she tookexception to certain unidentified "objective bases" inher decision adopting the Hearing Officer's credibili-ty findings. In the circumstances of this case, therelevance of these putative factors to witness credibil-ity is highly conjectural and they are entitled to verylittle weight.On the other hand, there are substantial evidenti-ary factors in support of the Hearing Officer'scredibility findings which he failed to note specifical-ly in his report. In addition to the principals in thisdispute, three witnesses at the hearing had been unitemployees during the preelection period. Each testi-fied that they had been involved in discussions ofunion dues and fees with Hill and Weiser, althoughnone had overheard the crucial conversations withDaly or Deunsing. Significantly, each witness' de-scription of the statements by Petitioner's officersabout the costs of joining the Union corroborated thetestimony of those officers as to what they had saidto employees on numerous preelection occasions.Furthermore, none of these witnesses recalled anydiscussion of postelection increases which even re-motely resembled the discussions which Daly andDeunsing claimed to have had with Hill and Weiser.In fact, there is absolutely no countervailing evidencein corroboration of Daly and Denusing's allegationsthat their conversations with those officials radicallydeparted from what all other witnesses have de-scribed as the customary explanation of initiationfees and dues obligations.The outcome of this objections proceeding dependsentirely on the resolution of conflict in testimonygiven by the four principal witnesses in reference tocritical preelection events. If Daly and Deunsing hadbeen credited, then it would have been necessary toI Hornell Nursing and Health Related Facility, 221 NLRB 123, 124 (1975).209 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind that Petitioner's officers made objectionablepreelection promises of benefits proscribed by ourSavair principles.4However, the Hearing Officer,who as the trier of fact is the individual best situatedto make a full and accurate assessment of credibility,found Hill and Weiser to be the more crediblewitnesses. In exceptions to the Hearing Officer'sreport and in the request for review of the RegionalDirector's decision adopting that report, the Employ-er has failed to cite any evidence other than thetestimony of the discredited witnesses themselves inits efforts to reverse the Hearing Officer's credibilityfindings. Under the circumstances discussed above,4 N.L.R.B. v. Savair Manufacturing Co., 414 U.S. 270 (1973).5 We agree with the Regional Director's finding that the credited versionof statements made by Hill and Weiser does not reveal objectionablepreelection promises of benefits in contravention of the Savair rule. We alsoagree with the Regional Director's finding that Hill did not make anunlawful promise of benefits to employees in a conversation wherein heindicated that the retroactive dues obligation of employees who joined theUnion prior to the election could be waived. As stated by the RegionalDirector in her decision, "such statement is not objectionable in that itmerely informed employees who joined the Union prior to the election thatwith particular emphasis on the Hearing Officer'sreliance on demeanor, the corroborative testimony ofother employee witnesses, and the absence of anyrecord evidence in corroboration of Daly and Deuns-ing, we find that the Employer has failed to show bya clear preponderance of the evidence that theHearing Officer's credibility findings were in error.Accordingly, we hereby affirm the Regional Direc-tor's decision adopting the Hearing Officer's findingsand recommendations.5Furthermore, we affirm theRegional Director's certification of Petitioner as theexclusive bargaining representative for the aforemen-tioned appropriate unit of the Employer's employees.they might not be worse off financially than employees who joined theUnion after the election." Loubella Extendables, Inc., 206 NLRB 183 (1973),cited by the Employer, is distinguishable. That case was an RM proceeding,and involved an incumbent's promise to forgive obligations already accruedby employees who had been required to join the union prior to the electionpursuant to the parties' union-security agreement. Here, of course, unlikethe situation in Loubella, employees could achieve the same financial"advantage" by not joining the Union at all prior to the election. The Unionwas promising equal, not disparate, treatment.210